DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a hydrostatic pressure equal to 1100cm, hydrostatic pressure after 100 times equal to 40 cm, moisture permeability equal to 2500, after 20 times equal to 5000, after 100 times equal to 80000, breaking strength of 45 N, elongation of break of 15%, filtration efficiency of 70, antistatic property of 0.6, static decay time of 0.5 seconds and a burning time of 15 seconds, smoldering time of 10 seconds and damage length of 20mm, does not reasonably provide enablement for the claimed open ended ranges of all values greater than and/or less than the enabled amounts.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification does not provide a working example or teach one of ordinary skill in the art which processing variables to manipulate to achieve the claimed values which encompass an open-ended range of values. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “compositing the three layers of materials together by a polyester glue roll coating composite process.” It is unclear if this limitation is intended to impart a polyester adhesive between each layer, or if the limitation is a product-by-process limitation describing a process which forms the composite. In efforts to further the prosecution the limitation will be interpreted as a product by process limitation.
Claim 2 contains the limitation “pasted with a waterproof adhesive tape during manufacturing.” It is unclear if this limitation is intended to include an adhesive tape as a component, or if the limitation is a product-by-process limitation describing a process which forms the composite. In efforts to further the prosecution the limitation will be interpreted as a product by process limitation.
Claim 2 recites the limitation "all suture parts" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. In efforts to further the prosecution the limitation will be interpreted as “the medical composite material.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 5,869,172 to Caldwell in view of USPN. 4,557,968 to Thornton.
Regarding Claims 1 and 2
	Caldwell teaches a medical composite material such as a protective clothing (Caldwell, column 5, lines 49-62). Caldwell teaches that the  composite includes upper and lower layers of textile material such as woven fabric and a middle layer film having a thickness between 0.1 to 20 microns which overlaps the claimed range of 0.012 mm to 0.035 mm (Id., column 15, lines 27-54). Caldwell teaches that the fibers are circular and may be polyester such as PET (Id., column 20, lines 4-14, column 61, line 60- column 62, line 8). Caldwell teaches that the thin film may be polyurethane (Id., column 29, lines 13-19). Caldwell teaches that the fibers may be coated with aluminum hydroxide (Id., column 36). Caldwell teaches that the film comprises pores of less than 10 microns which overlaps the claimed value of 280 nm (Id., claim 100). 
	Caldwell does not teach that certain polyester fibers comprise carbon doped polyester fibers. However, Thornton teaches an electrostatic dissipating fabric comprising carbon doped polyester yarn (Caldwell, abstract, column 5, line 57- column 6, line 9). Thornton teaches that the carbon doped yarn dissipates static electricity and exhibits no loss of conductivity when subject to dyeing, scouring, washing or dry cleaning (Id.).  
Regarding the pore density of the film, it should be noted that the number of pores per square centimeter is a result effective variable.  As the density of pores increases, the material exhibits increased permeability and lightness at the expense of mechanical strength.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the number of pores per square centimeter, such as within the claimed range, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the pore density in order to maximize permeability and weight without sacrificing mechanical strength and durability.
Regarding the conductive filament spacing, it should be noted that the spacing of conductive filament is a result effective variable.  As the spacing between conductive filaments increases, the material exhibits decreased conductivity and static dissipation but increased structural properties provided by the first fiber components and reduced cost.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the spacing between conductive fibers, such as within the claimed range, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the spacing of conductive fibers in order to maximize static dissipation and minimize costs.
Regarding various and extensive physical properties of the composite, although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding the various and extensive method steps of claims 1 and 2, these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786